 In the Matter Of THE GLENN L. MARTIN-NEBRASKA COMPANYandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA, AFFILIATED WITH THECONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. C-24108.-Decided March, 06, 19.x3Jurisdiction:airplane manufacturing industry.UnfairLabor Practices-Interference, Restraint, and Coercion:anti-union statements of supervisory em-ployees; distribution of booklets containing what purported to be employmentcontracts at a time when it could-reasonably be inferred that the employer wasoffering individual bargaining as an alternative to collective bargaining; appli-cation'of a rule against solicitation in such a manner as to hamper organiza-tional efforts of the employees.Discrimination:discharges because of union membership and activity.Remedial Orders:employer ordered to cease and desist unfair labor practices;reinstatement and back-pay awarded.-DECISIONANDORDERUpon complaint issued pursuant to charges duly filed by Interna-'tional Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America; affiliated with the Congress of IndustrialOrganizations, herein called the Union, against The Glenn L. Martin-Nebraska Company, herein called the respondent, a hearing was heldbefore a Trial Examiner in Omaha, Nebraska, from October 12 to 16,1942, in which the Board, the respondent; and the Union participatedby their representatives.The Board has reviewed the rulings of theTrial Examiner made on motions and on objections to the admissionof evidence and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On November 9, 1942, the Trial Examiner issued his IntermediateReport finding that respondent had engaged in violations of the Act.Exceptions to the Intermediate Report and a brief were thereafterfiled by the respondent.Oral argument was held before the Boardon February 18, 1943.Upon our consideration of the entire record,'we affirm and adopt the findings of the Trial Examiner, except insofaras they are -inconsistent with our, findings and conclusions hereinafterset forth.48 N. L. R. B., No. 73.587 588IDECISIONSOF NATIONALLABOR RELATIONS BOARDThe record is clear and we are convinced that, except as hereinafternoted, the respondent engaged in the unfair labor practices as foundby the Trial Examiner. On or about June 1, 1941, shortly after therespondent had become aware of the commencement of union organi-zational activities at its plant, the respondent distributed to each ofits employees- a booklet containing,what, purported, to be 'a contractcovering,inter alia,wages, vacations with pay, seniority, and `griev-ance procedure, some of which provisions were favorable to the em-ployees.The Trial Examiner found that respondent interfered with,restrained, and coerced its employees in'the exercise of the rights guar-anteed in Section 7 of the Act "by distributing to all its employeesa so-called employment contract which contained some terms whichwere favorable to the employees and which indicated an intentionalways to dictate the contents of such a contract."Without determin-ing whether this document constituted a contract, we agree with theTrial Examiner's finding to the extent that the distribution of thisbooklet under the circumstances disclosed in the record was violativeof the Act.Respondent contends that the "contract" was a duplicateof that issued by the parent company of Baltimore, Maryland, to itsemployees; that the respondent intended to distribute the bookletfrom the time it first started operating in December 1941; and that -the distribution was delayed because the parent company, which waspreparing- the booklet for the respondent, had to revise the original"contract" by changing "the names in certain places" and "it tookthem quite a little time to get that done."We do not credit thisexplanation.It is incredible' that 6 months would be required tomake such simple changes as the "names in certain places." The factremains that the booklets were distributed while the respondent wasaware that its employees were in the process of self-organization withthe objective of engaging in collective bargaining through represei ta-,tives of their own choosing. ' The reasonable implication of the re-spondent's actions was that the employees would gain nothing fromself-organization and its consequent collective bargaining which they,could not gain from dealing individually with the respondent, andthat the respondent was offering such individual dealing as an alter-native to collective bargaining.Under these circumstances, it is' rea-sonable to infer, and we find, that the respondent's conduct in circu-lating these booklets was designed to, and had the effect of, interferingwith and restraining the employees in the exercise of their rights toself-organization and to bargain' collectively through representativesof, their own choosing.''Compare N.L. R. B. v. Superior Tanning Co.,117 P. (2d) 881,890-892(C. C. A. 7),cert. den. 313U. S 559;N. LR. B.V.Vincennes Steel Corp.,117 P. (2d) 169, 171-173(C. C. A. 7);N. L. R. B. v. Jahn &Ollier EngravingCo, 123 F.(2d) 589, 593(C. C. A. 7). kTHE -GLENN- L. MARTIN-NEBRASKA COMPANY589Together with the booklet, hereinabove described, the respondentissued to its employees another booklet entitled "Information forEmployees," which contained, among other things, various rules gov-,erning the conduct of the employees.This proceeding is concernedonly, with that portion of rule 36 which prohibits "solicitation of em-ployees for membership in organizations [of any kind] . . at anytime on company property without the specific approval of, manage-ment."The Trial Examiner found that the respondent violated theAct by "circulating among all of its employees a set of rules containinga paragraph prohibiting", union conversation. It is clear, however,that no such express prohibition appears in the rule.While we findit unnecessary to determine whether the circulation of the set of rulesor the rule,Per se,is violative of the Act, we do believe. that the rulewas applied in such a manner as to defeat and hamper the organiza-tional efforts of the employees.The respondent invokes the rule tojustify its conduct in the following instances :, (1)Maceo Farrell, foreman of the second shift janitors, conductedinstructional meetings for his janitors on Sunday evenings through-out the spring and summer of 1942.At one of these meetings, all ofwhich were held in the plant, Farrell said that there had been a lot ofunion talk around the plant, and warned the employees that if it didnot stop-some of them would find themselves without jobs.2(2)Employee, Henry C. Henrikson was warned by William M.Ryan, head of the metal bench, welding, and heat treat departments,and by his foreman, Paul Rasmussen, to stop talking about the Unionaround the plant, or he would be discharged.According to Ryanand Rasmussen, however, the above warning was given to Henriksononly after they had, been informed by other employees that Henriksonhad solicited them for membership in the Union.At the same timeRasmussen praised the working conditions at the respondent's plant,and said, in substance, that he knew the respondent would pay wagesas good as, or better than, those the Union would obtain for the em-ployees.He further said he could hardly believe that Henriksonwould "do such a thing" as. to get "hooked up with such an outfit" asthe Union, and added that his personal opinion was that there was noneed for unions during the war.Ryan, likewise, while reprimandingHenrikson, stated, as his personal, opinion, that he was "againstunionism."(3)On or about August 18, 1942, Employee Henry P. Schwartz,while in the respondent's cafeteria during the lunch period, had adiscussion with some fellow employees' concerning unions.Shortly2Although the record is not clear as to whether this incident occurred before or afterthe issuance of the booklet, the-respondent, in its brief and excepttoris before the Board,relies on the rule as a defense to its conduct in this respect. 590DECISIONS O'FI'NATIONAL LABOR, RELATIONS BOARDthereafter he was reprimanded by Foremen John Trent and LeonardMiller,3 on separate occasions, and warned that he would be dischargedfor talking about union matters in' the plant.During the course ofthe conversation Trent told Schwartz that the respondent was opposedto unions and that was why it was paying such high wages.It is thus apparent that the rule was applied even though the con-duct engaged in did not involve solicitation and was therefore not'prohibited by the express terms of the rule.Moreover, the respondentseized upon the alleged enforcement of the rule as an opportune timeto disparage the Union and openly to demonstrate its opposition to it.Viewed against the respondent's opposition to the organizationalactivities of its employees, the anti-union threats and statements which.accompanied the purported enforcement of the rule, and the circum-stances disclosed by the entire record, it is clear, and we find, that therespondent applied the rule for the purpose of defeating self-organi-zation among its employees and discouraging membership in theUnion, and thereby interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.4The Trial Examiner found that the respondent' violated the Actthrough the anti-union statements of Foreman Maceo Farrell.Weagree and so find.We also find that the respondent's conduct, as.evidenced by the statements of Foremen Henrikson, Trent, Ryan, andMiller, hereinabove set forth, violated the Act.The Trial Examiner found that the respondent did not violate the'pct through the statements of Foreman Rausmussen to employeefor unions during the war.We do not agree. Foreman Ryan also,stated to employee Henrikson, as his personal opinion, that he was"against unionism."The respondent's contention that these state-ments were expressions of personal opinion for which the respondentis not liable, is without merit.These were not isolated statements butwere part and parcel of respondent's course of conduct to discourageand defeat self-organization of its employees.Moreover, as theSeventh Circuit Court of Appeals stated,in a similar situation, "ex-pressions of opinion concerning labor unions, by an employer, . . .may be of such a nature that their effect is to coerce and intimidate theemployees. . . . To hold that such expressions, when employer mani-festly- intended to give them such effect, are not violative of the LaborAct would be to nullify the provisions of the Act and to thwart the8The Trial Examiner erroneously referred to. Miller as Mitchellin the IntermediateReport.4 SeeMatter of William Davies Co, Inc.andUnited Packinghouse Workers of America,through Packinghouse Workers Organizing Committee, affiliated with the Congress of Indus-trial Organizations, 37N. L. It. B. 631, where the rule was limited to soliciting membershipin any union. THE GLENN L. MARTIN-NEBRASKA COMPANY -591public policy evidenced by said Act." 6Accordingly, we find that therespondent has violated the Act by the foregoing statements.The Trial Examiner found that the respondent had discharged Wil-iam J. Krahling because of his union membership,,and George VincentOjeski because of his union membership and activities.Krahling andOjeski were employed by the respondent as carpenters in its wood shopI,at 75 cents an, hour on January 22 and March 16, 1942, respectively.They were discharged, without notice, approximately 2 hours aftertheir shift began on the morning of June 10, 1942.Shortly before theybegan to work that morning, Ojeski, who had been an active unionmember for some time prior thereto, succeeded in getting Krahling tosign a membership application card for the Union.This occurred-in the plant.The respondent, however, does not assert that it dis-charged them because they violated the rule against solicitation oncompany property, but alleges that Ojeski and Krahling were dis-charged because they were incompetent employees.It was the practice of the respondent's foremen to make writtenreports of grievances or reprimands against the employees.WilliamA. Brinton, supervisor of the respondent's work shop, who dischargedKrahling and,Ojeski, testified that the respondent on June 9, 1942, pur-suant to its practice, examined its written reports,on grievances andreprimands, and from the number of grievances and reprimandsmarked against Krahling and Ojeski, decided to discharge them as ofJune 10, 1942.These reports were introduced in evidence and showtwo grievances and reprimands against Ojeski, dated March 25 andApril 10, 1942,° and five against Krahling, the earliest of which wasdated March 24 and the latest May 23, 1942. The respondent admitted,however, that Krahling was a better workman than Ojeski.It'appears, further, that Krahling received a raise of 5 cents anhour on March 21, 1942, and Ojeski a similar raise on May 30, 1942.The respondent admitted that all -raises of wages over 75 cents anhour were granted on merit, only.Moreover, Brinton testified that a'.routine of the shop" required an examination of the reprimand andgrievance reports of any employee who was to get a raise in wages,and' Brinton admitted that lie had examined Ojeski's reports beforehe granted Ojeski his raise of May 30. Since the record discloses noreports for the period between May 30 and June 10, it is impossibleto reconcile Ojeski's wage raise and his discharge 11 days later, whenboth, as Brinton testified, were based upon an examination of the samerecords.Furthermore, no explanation was given for the precipitateON. L. B. B. v. Superior TanningCo., 117 F. (2d) 881 (C. C. A. 7), cert. den. 313 U. S.559.9 Another report of a reprimand against Ojeski, dated May 15, 1942, was introduced intoevidence, but it dealt only with Ojeski's rescissionof a former request of his tobe trans-ferred to another department,and didnot concern his work. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarges in the middle of the morning,without prior notice, foralleged causes which were in existence for a long time prior thereto,and in the absence of any immediate derelictions on the parts. ofKrahling and Ojeski.Upon the entire record, we find that the allegedincompetency of Krahling and Ojeski was not the motivating cause oftheir discharges.Although the respondent denied knowledge of the incident wherebyOjeski induced Krahling to join the Union shortly before the dis-charges, the record clearly indicates the contrary.Thus, as the TrialExaminer found, about 2 hours after joining the Union, Krahling wascalled from his work by his foreman,Donald Fossler,who said, "Bill,I understand you joined the Union."Krahling admitted that he did,whereupon Fossler told him that Brinton wanted to see him.Within afew minutes,Krahling went to see Brinton who informed him that hewas discharged because he had not beendoingso well in his worklately.At the same time,Leroy Mitchell,Brinton's clerk, went toOjeski, and said, as the Trial Examiner found,"You have gone intoyour activities as far as you can."Mitchell added that Brinton hadinstructed him to notify Ojeski of his discharge.When Ojeski wentto Brinton and asked for an explanation, Brinton-told him,that hewas discharged because he was getting too slow.Upon the entire record, we agree with the findings of the TrialExaminer thatKrahling andOjeski were discharged because of theirunion membership and activities.'THE REMEDYWe have found that the respondent has engaged in certain unfairlabor practices.We will, therefore, order the respondent to cease anddesist therefrom and to take certain affirmative action which we findwill effectuate the policies of the Act.We have, found that the respondent 'discriminatorily dischargedGeorge Vincent Ojeski and William J. Krahling because of their unionmembership and activity. In order to effectuate the purposes andpolicies of the Act, we shall order, the respondent to offer Ojeski andKrahling immediate and full reinstatement to their former or sub-stantially equivalent' positions, without prejudice to their seniorityand other rights and privileges.We will also order the respondentto make them whole for any loss of-pay each has suffered by reasonof the respondent's discrimination by payment to each of a sum ofmoney equal to the amount he normally would have earned as wages7We disagree with the Trial'Examiner's subsidiary finding that employee Anton Vidlak,was a representative of the A F. of L.We do not believe that the credible evidence sup-ports such a finding THE. GLENN L. MARTIN-NEBRASKA COMPANY'593from the date of the-discrimination to the date of the offer of reinstate-ment, less the respective net earnings 8 of each during that period.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following.CONCLUSIONS OF LAW1.International Union, United Automobile, Aircraft and Agricul-tural Implement Workers of America, affiliated with the Congressof Industrial Organizations, is a labor organization, within the,meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of George Vincent Ojeski and William J. Krahling, and therebydiscouraging membership in International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, affiliatedwith the Congress of Industrial Organizations, the respondent hasengaged- in and is engaging in unfair labor practices, within themeaning of Section 8 (3) of the Act.3.By interfering' with, restraining, and coercing its employees inthe, exercise of the, rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDER 'Upon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, The Glenn L. Martin-Nebraska Company, Omaha, Nebraska, its officers, agents, successors,and, assigns shall :1.Cease and desist from :(a)Discouragingmembership in International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica, affiliated with the Congress of Industrial Organizations, or anyother labor organization of its employees, by discriminating in regardto their hire and tenure of employment or any terms or conditions ofemployment;8By "net earnings"' is meant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof CrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and SawmillWorkersUnion,Local 2590,8N. L. R B.440.Monies received for workperformed upon Federal,State, county,municipal,or other work-relief projects'shall beconsidered as earnings.SeeRepublic Steel Corporation v. N. L R. B,311 U. S. 7. 594DECISIONS -OF NATIONAL LABOR RELATIONS BOARD(b) In any other manner interfering with, restraining, or 'coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives, of their own choosing, and to engage in concerted,activities for the purposes of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act:Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to William J. Krahling and George Vincent Ojeski imme-diate and full reinstatement to their former or substantially equivalentpositions without prejudice to their seniority and other rights andprivileges;(b)Make whole William J. Krahling and George Vincent Ojeskifor any loss of pay they have suffered by reason of the respondent'sdiscrimination against them, by payment to each of,them of a sum ofmoney equivalent to the amount he normally would have earned aswages from June 10, 1942, to the date of the respondent's offer ofreinstatement, less his net earnings during the said period;(c)Post immediately in conspicuous places in its plant at Omaha,Nebraska, and maintain for a period of at least sixty (60) consecutivedays from the date of posting, notices to its employees stating: (1)that the respondent will not engage in the conduct from which it isordered to cease and desist in paragraphs 1 (a) and (b) of this Order;(2) that the respondent will take the affirmative action set forth inparagraphs 2 (a) and (b) of this Order; and (3) that the respondent'semployees are free, to remain or become members of the InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, affiliated with the Congress of Industrial Organ-izations, or any other labor organization, and that the respondent willnot discriminate' against any employee because of membership in oractivity on behalf of that organization;(d)Notify the Regional Director for the Seventeenth Region inwriting within ten (10) days from the date of the receipt of this Orderwhat steps the respondent has taken to comply herewith.MR. JOHN, M. HOUSTON took no part in the consideration of theabove Decision and Order.INTERMEDIATE REPORTMr. Eugene R. Melson,for the Board.'Mr. W. C. Fraser,of Omaha, Nebraska,'for the respondent.Mr. Charles E. Bioletti,of Omaha, Nebraska, for the Union.STATEMENTOF THE CASEUpon an amended charge duly filed by International Union, UnitedAutomobile,Aircraft and AgriculturalImplementWorkers ofAmerica, affiliatedwith the THE, GLENN L. MARTIN-NE'BRAS'KA COMPANY595Congress of Industrial Organizations, herein called the Union, the National LaborRelations Board, herein called the Board, by the Regional Director for .theSeventeenth Region (Kansas City, Missouri), issued its complaint dated Septem-ber 29, 1942, against the Glenn L Martin-Nebraska Company, herein called therespondent, alleging that the respondent had engaged in, and was engaging in,unfair labor practices'affecting commerce within the meaning of Section 8 (1')and (3) and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein' called the Act.Copies of the complaint, accompanied by notices ofhearing thereon, were duly served upon the respondent and the Union.Withfi'respect to the unfair labor practices, the complaint alleged, in substance,that the respondent (1), since on or about'July 19, 1941, interfered with, re-strained, and coerced its employees by (a) making statements and speechesprejudicial to and disparaging the Union, its officers, and members, (b) threat-ening with discharge those of its employees who sought to affiliate with the Unionor to engage in activities on its behalf, and (c) entering into unilateral agreementswith its employees under circumstances calculated to interfere with the organ-izational attempts of its employees; and (2) discharged,' and thereafter refusedto reinstate, George Vincent Ojeski, and William J. Krahling because of theirmembership in, and activities on behalf of, the Union.In its answer dated October 8, 1942, the respondent admitted the allegationsof the complaint as to the nature of its business but denied that it had engagedin any unfair labor practices.,Pursuant to notice, a hearing was held from October 12 through October 16,1942, before the undersigned, the Trial Examiner duly designated by the ActingChief Trial ExaminerThe Board and the respondent were represented by counseland the Union by its international representative.All parties participated inthe hearing and were afforded full opportunity to be heard, to examineand cross-examine witnesses,'and to introduce evidence bearing on the issues.At the closeof the respondent's case,the Board moved to conform the pleadings to the proofas far as variances in dates, spellings, and similar formal matters were concerned.This motion was granted without objection.The parties, upon request of theundersigned, argued orally before him.They were given an opportunity to filebriefs with him, but filed none. ,Upon the record thus made and from his observation of the witnesses, theundersignedmakes the following :FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe respondent is a Delaware Corporation and maintains and operates itsoffice and- plant in Sarpy County, Nebraska. It is engaged in the production andassembly of airplanes and airplane parts to be used by the United States Gov-ernment in the prosecution of the war. In: the course of its business, a substantialportion of the materials used by it is transported from other States to Nebraskaand a substantial portion of the airplanes and airplane parts produced by it istransported to States other'than Nebraska.The value of airplanes and airplaneparts produced and assembled by it during the period from January 1, 1942, toOctober 1, 1942, was in excess of, $1,000,000.The respondent employs in excessof 5,000 persons.'^These findings are based upon a stipulation of the parties which was made a part ofthe record521247-43-vol. 48-39 596DECISIONS- OFNATIONA,L--I1ABOR_ REVATIONS'BOAlIDfl. ' THE' ORGANIZATION INVOLVED ii.The International- Union, United Automobile, Aircraft and Agricultural, Imple-ment Workers of America is a labor organization affiliated with the Congress ofIndustrial Organizations, and admits to membership employees of the respondent.HI. THE UNFAIR' LABOR PRACTICESA. Sequence of events; interference, restraint, and coercionOn February 28, 1942, Charles Bioletti was given entire charge by the Unionof a prospective drive to organize a local C. I. 0 union among the respondent'semployees.He arrived in Omaha within a few days thereafter, rented a hall,and began organizational work.A charter for a local union was applied for inApril'and-was issued on May 17, 1942.Beginning about the middle of May, andcontinuing until the time of the hearing, various C I. 0 leaflets concerningunion matters' were from time to time prepared and distributed to the respond-tint's employeesIn the meanwhile, various C. I. 0 union meetings were held andapplications for membership in the Union were sought and obtained.All of theseactivitie's"were -carried-on under the direction of Bioletti.' Aeronautical Mechanics,Lodge 1574, A. F. of L, also began similar organizational work among therespondent's` employees in April or May 1942.-During the spring and summer months of 1942, Maceo Farrell, foreman of thesecond shift of the respondent's janitors, held instructional meetings for hisjanitors.around the plant and that if it was not stopped some of his men would findthemselves without a job.' Once, while Granville, one of the respondent's janitors,who testified in relation to-the meetings just referred to, was riding on the wayhome from work with Farrell, the latter told' him that "the Union was no goodhere." 8About June 1, 1942, during union activity, the respondent issued' two bookletsto each of its employees and told them to read them. One of the booklets wasaddressed "To each Employee of the Glenn L. Martin-Nebraska Company." Itswhereas clauses, among other things, stated that the respondent recognized theright of every employee to discuss matters affecting his employment with themanagement, to bargain collectively through representatives of their own choos-ing, and to join or refrain from joining any organization or union without dis-crimination by the respondent because of such membership or non-membership.'It then set forth a statement of policies of the respondent, referred to thereinas a contract. Some of the provisions were favorable to=the employees. Para-graph 19 read as follows :This instrument shall be considered a contract between the company andits employees, and shall become effective as of the date hereof. It is thepurpose of the Company to continue the agreement in effect until such timeas,general economic conditions beyond the control of the Company makechanges necessary. If and when such changes become necessary, the mutualrights, privileges, and welfare of the employees and the Company will governthe changes that are made.`2 Two "of Farrell's janitors, Burns H. Scott and James D Granville, testified to thiseffectThe undersigned credits them, for they appeared to be honest witnesses.Further,Farrell admitted he held these meetings and testified merely that he did not remember that-be made the- statements.,<' I,The undersigned credits GranvilleAs stated in footnote 2,supra,Granville appearedto be a trustworthy witness.Farrell admitted that Granville rode to and from work withhim, and he did not directly deny that he made this statement. TITHE 'GLENNL: 1VIARTIN-INTEBRASKA :COlGIPAN,Y :i597,IN,Vas'Idated. June 1,'1942, and'^vas . signed" for -the: respondent' by its -presid'e'nt,Glenn L. MartinNone of these so-called contracts contained spaces for employeesignatuies'and none were signed by the respondent's employees."-:,-The other booklet'was'designated "Information for Employees." Paragraph,36-thereof prohibited 'the distribution. of literature of any kind. or nature or the',solicitation of employees for membership in organizations,-, sales of tickets or,merchandise, donations,, etc.,at any timeon company property without the specific-approval o',the management''Very soon after the distribution of these booklets, Henry C. Henrikson, oneof the respondent's employees, was warned by William M. Ryan, head of themetal bench, welding, and heat treat departments, and 'by Paul Rasmussen,Henrikson's foreman, against talking about the Union on company time, and wasinformed that' if he did ' this thereafter he would be discharged.dieted evidence is that at this time Rasmussen also spoke highly to Henriksenof the general working conditions at the respondent's plant and said, in substance,!that he knew the respondent would pay wages which would be as good as, orbetter than, those'which the Union would obtain for the men. Rasmussen likewise-toldHenrikson that he would like to know how the latter got "hooked up with-such an outfit" and that'he could hardly believe Henrikson would "do such a-thing." °--On or about August 18, 1942, Henry P. Schwartz,, another of the'respondenntssemployees, had a discussion concerning unions with some of'his fellow employees'in the respondent's cafeteria.On that same day he was called from his workby John Trent, general foreman for the second shift of the raw stores department.Trent questioned Schwartz about what he had said during the discussion in the'cafeteria.In the course of this conversation Trent told Schwartz that Glenn L.Martin was opposed to unions and that that was why Mr. Martin paid such highwages.Soon thereafter, Schwartz had a talk with Leonard Mitchell, his foreman,'concerning the incident in the cafeteria and his conversation with Trent . At thistime Mitchell told Schwartz that if he ever caught him talking about the Unionto any employee in his department he would discharge Schwartz." .4 The complaint in this case asserts that the respondent entered-into unilateral agree-,ments with its employees as individuals under circumstances calculated,to, interfere with,thwart,and obstruct the organizational attempts of its employees.The undersigned findsthat no individual contracts were made between the respondent and its employees, since"it is clear that whatever may have been 'the'offeree's state of mind, no contract can bemade(by silence on the offeree's part)unless the offer stated that the offeror would assume,assent in case the offeree made no reply."WillistononContracts(Rev. Ed)284.There,was no such statement in this bookletThe undersigned finds, therefore,that.the respond-ent is not. chargeable' with an unfair labor"practice because. of having made individiyalemployment contracts with its employees.Whether or not it has been guilty of interference,because it distributed this pamphlet among its employees is another question which willbe considered later in this report.°There was undenied evidence that baseball and football pools were conducted in therespondent's, plant, on.company timeand that no one was warned or discharged,for havingcarried on this activity.However, the record does not show that the respondent had anyactual notice of the existence of these pools, nor does it appear therefrom that these activi-tieswere"so widespread that knowledge of them by the respondent can reasonably be pre-sumedThe undersignedfinds,therefore, no failure on the part of the respondent to enforce paragraph,36 of its rule book as far as it may be deemed to prohibit the participation,in such pools.Thus no question as to the enforcement of this rule as to,the solicitation ofunion membership,and not as toothertypes of solicitationarises.° Rasmussen also told Henrickson that his personal opinion was that there was no need:for uriions'during the war 'The undersigned finds that tbis'expression of'a'personal opinionwas not an unfair labor-practice. ,,,<I1.."signed credits SchwartzHis demeanor on -the witness stand was that of an honest wit-ness, he admitted facts unfavorable-to his position,and, his testimony was consistent, and, 598,DECISIONS OF NATIONAL LABOR, RELATIONS -BOARD -The-undersigned finds that by threatening, through- Foreman -Maceo Farrell,to, discharge employees for talking about the Union on company property, by,circulating among all of its employees a set of rules containing a paragraphprohibiting such conversation, by asserting its general,opposition to unions, bymaking statements derogatory, of the Union, by distributing to all of its em-ployees of so-called employment contract which contained some terms which werefavorable to the employees and, which indicated anyintention always to dictatethe contents of such a contract, and by giving assurance to employees that therespondent would voluntarily give wages which would be as high as, or higherthan,- those they could obtain through the assistance of the Union, the respondentinterfered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section, 7 of the Act e Particularly is this true since theevents occurred at a time when the respondent knew that two unions wereactively engaged in organizing its employees, and that the purpose of eachunion was to become their collective bargaining agent.B. Discrimination with respect to hire and tenure- of emplrnyment1.The discharges of Krahling and Ojeski.William J. Krahling and George Vincent Ojeski were employed by the; re-spondent as carpenters in its wood shop at 75 cents an hour on January 22 andMarch 16, 1942, respectively. r They were discharged on June 10, 1942.According to the respondent, Ojeski was dismissed because of poor workman-ship and his failure to clean his bench and to assist in the cleaning of machineryin the wood shop. There were two written reports of reprimands given Ojeskiwhich were prepared before his discharge. They were dated March 25 andApril 10, 1942. In a report prepared by William A. Brinton, supervisor of therespondent's wood shop, after Ojeski's discharge, Brinton stated that from May30 on Ojeski "did his level best to avoid working."'Ojeski admitted that he had made some errors in his work and had discussedmistakes with his supervisors.On the other hand, the undenied evidence isuncontradicted evidence that Fosler gave a blue-print job to Ojeski which he toldOjeski he did not know how to do, and that Ojeski was given supervision overat least three jobs, the last one of which was commenced about May 26. Abouttwo weeks before his discharge Brinton told Ojeski to slow down in his workor there would be nothing to do u,appeared to be spontaneous.On the other hand,' the testimony of'Trent seemed to be.studied and rehearsed.Mitchell substantially corroborated Schwartz's testimony relatingtowhat Mitchell told him.Though Mitchell claimed he merely warned againsttalkingunion on company time, it is improbable that he made such a limitation,since'the incidentwhich gave rise to the conversation between Mitchell and Schwartz did not occur' duringworking hours. SeeIn the Matter of William Davies Go, Inc., et at.,37 N. L. R. B. 631.636-639.s SeeMontgomery Ward of Co v. N. L R. B,115 F. (2d) 700 (C. C A. 8).It does not seem- plausible that Ojeski should makea specialeffort not to work as soon,as a requested raise became effective,' nor does it seem probable that such conduct on hispart, if it occurred, would not have been the subject of a written report.The undersignedfinds, therefore, that Ojeski did not attempt to avoid working after May 30.10Both Brinton and Donald Fosler, second shift foreman, at times praised the work ofOjeski.11Although Brinton denied this, the undersigned credits Ojeski, who appeared to be anhonest witness,testified in detail, and was consistent in his testimony.The testimony ofBrinton, on the other hand,' contained many inconsistencies.For example, Brinton ,at onepoint in,his testimonysaidhe looked at all mistakes involved in reprimandreports towhich he signed his name, while,at another time he admitted he had signed a reprimandreport without having personalknowledgeof the facts involved therein. .'.T11E ''GLENN' :L:MARTIN.:NEBRASKA COMPANY599Ojeski, acknowledged at the hearing that occasionally. he had failed to assistin the cleaning of the machinery in the wood shop, but he testified this wastrue' only when he worked up to the, last minute of his shift, or when the car-penters-were sent home early.He testified -further that he had never failedto clean his bench and that he had never been reprimanded for having failedto do any necessary cleaning.Both Brinton and Fosler denied Ojeski's testi-mony.The undersigned credits Ojeski and finds that he always cleaned hisbench and that he assisted in the cleaning of the machinery in the wood shopwhen time permitted. 'z:,-1 1The respondent claimed that Krahling was discharged because, of poor work-manship.The respondent offered in evidence five written reports of repri-mands given Krahling.The earliest one was dated March 24 and the latestone was dated May 23, 1942.8 As between Krahling and Ojeski, the respondent'stestimony was to the -effect that Krahling was the better workman.talked about some mistakes with his supervisors, but he, too, gave uncon-tradicted testimony that his work had been complimented by his superiors.'4He also gave undenied evidence that he had completed -some jobs in less timethan the respondent estimated that they would take.The respondent gave Krahling and Ojeski each 16 one individual" meritedraise.Though the respondent claimed, at the hearing, that these raises weregiven as an incentive to better work, Hammer testified that if an employeewas paid 75 cents an hour to begin with, which was the rate at which Krahlingand Ojeski were first paid, any raises they might receive would be based onmerit aloneMoreover, paragraphs 3 and 4 of the so-called contract dis-tributed to the respondent's employees are to the same effect.And, too, FrankBascom, Ojeski's leader, testified that when he informed Ojeski he was to get araise he told-him to keep up the good work and he would probably get moreraises in the future.-Though Krahling's union activity at the time of his discharge consisted inhad gotten 14 to 20 of -the respondent's employees to become members. Theonly one of these employees whom he had signed up on company property was-Krdhling.The facts immediately surrounding the discharges of Krahling and Ojeski werethese.About 8: 15 in. the morning of June 10, 1942, before his shift began,Ojeski came to the smoking area used by the employees in the wood shop.Hesaw Krahling and Anton, Vidlak, a fellow employee, sitting together on a truck.He sat down beside Krahling and began to talk to him about the Union.He12As already-stated,Ojeski appeared to be anhonest witness and testified consistently,whereas there, were many inconsistencies in Brinton's testimony.Moreover, Brinton ad-mitted that at times Ojeski's leader might have told him to work up to the lastminute.Also, there was no,written report prior to Ojeski's discharge of any reprimand given himfor failure to clean his bench or to assist in the cleaning of machinery.18An unfavorable report on Krahling's work received by the respondent on March 17,respondent not to have been a basis of Krahling's discharge.14 See footnote 10,-supra.31The respondent attached considerable importance to the fact that Krahling and Ojeskiwere given only one raise It claimed that if they had been good workmen they would havereceived at least two, and perhaps more, raises.One of its exhibits introduced at the hear-ing sets forth -the raises that, were given to 60 of its employees.The pay of several ofthem, who were still employed by the respondent when this case was tried, bad been ad-vanced no more rapidly beyond 75 cents per hour than had been the pay of Krahling andOjeskiI,.1eG. K.Hammer,the respondent'spersonnel,director,and Brinton testified that thesewere individual raises. 600DECISIONS:OFc_NATIONAL :IFABOR RELATIONS,-B4DAR(Dasked ,Krahling -ifflhe wanted ' to -sign : a membership application -,at that time.Krahling decided' to : do ,this, was given an- application by Ojeski; filled it out,and -returned' it;to:Ojeski. . Ojeski had to, speak loudly to, Krahling since, thelatter was somewhat' deafVidlak— who was a representative of the A.. F. -of L.,which -was competing with the Union--for members, among the respondent'sKrahling had--signed his,. membership. application.. He went to Brinton's office,which-is in-the wood'shop but, not in a separate room, and talked with Brinton.About 10 o'clock that morning Vidlak again talked with -Brinton.Ojeski saweach of-these conversations, but he did-not hear.what was-said.-,-Between 10-and:10:30 on.thisrsame morning Fosler called Krahling aside-from his-work-and said to him, "Bill, I understand you signed with the Union." 11Krahling admitted that,,this was so, - and Fosler then told him that Brintonwanted to see him.,Within 5-minutes Krahling went down to see Brinton, whoinformed him-he was discharged because ,he had not been doing so well lately.About, 15, minutes later, Leroy Mitchell," Brinton's clerk, came to Ojeski andsaid, "You ;have gone into your activities as far as you can.You get a tool cribclearance card."' ' ',Mitchell advised Ojeski that Brinton had told him to informOjeski of his discharge.When Ojeski went to see Brinton soon thereafter heasked Brinton if he-was discharged because of what had happened that morn-ing. - Brinton asked him, what he meant, and told him he was dismissed becausehe was getting too :slow.20Neither Krahling nor Ojeski has been recalled -bythe respondent to work.-From the facts occurring on the morning of-June 10, the undersigned finds thatBrinton knew, when he discharged Krahling and Ojeski, that they were membersof the Union -and that Ojeski had that morning obtained the application ofKrahling,to join the Union..'In a report on Ojeski made after his discharge, Brinton wrote. that Fosler,Ojeski's leader, requested the suspension of Ojeski on June 8, 1942.But Foslertestified that Ojeski was not under his supervision during the 30 days just pre-ceding his discharge on June 10.The undersigned, finds, therefore, that Foslerdid not request;the suspension of Ojeski on June 8The respondent also claimedthat its decision*to discharge, Krahling and Ojeski`was arrived at on June 9, onwhich date it said the work records of all the workmen in the wood shop wereinspected. -'In -connection with the contention, it should-be noticed that theuncontradicted evidence is that the suspension of service slips for Krahling andOjeski were made out, on June 10."?7 ThoughFosler 'denied that he said this, the undersigned credits Ojeskifor reasonspreviously givenI----ieMitchell was in the Navy at the time of the hearing.Vidlak and 'B'rinton both denied that they-talked together in Brinfon's office on' themorning of June TO ''Brinton'"also denied having'any knowledge of the union membershipof'Krahling'or'Ojeeki iintil-after their discharges.Vidlak also said he did not hear-Ojeskiask Krahling to join 'the Udioii noi see Krahling given or sign an application for member-ship.The undersigned credits Krahling and Ojeski, who testified to the facts of their dis-charges-as recounted -above.As previously 'stated,' they both appeared to `be truthfulwitnesses and their testimony* was consistent, while 'there were many inconsistencies inBrinton's testimony. i\loi eoi-er, Brinton did not deny that Fosler was at his office on themorning of June '10 - 'Fuether; Brinton testified that Ojeski askedi him -if he was being dis-cliarged because-of what had happened that morning.Vidlhk's testimony that he had nevertalked" to Brihfon 'in his office seems to indicate a willingness to testify to improbablefacts:'Vidlak'had'been working in the respondent's wood shop for 9 months at theitimelie -testifiedBrinton' was 'his supervisor, and there 'was a supply cabinet in Brinton'soffice.Y'This cabinet contained%various'materials, such as drills and sandpaper, which wereusedby the wood workers.Under such circumstances, it does not seem plausible -thatViillnk'liadnever spoken tb Briritori'in hisoffice.,' THE GLENN L. MARTIN-NEBRASKA COMPANY601As proof-of its- lack of prejudice against union employees, the res'pondent`offeredevidence that it had-employed 60 out of approximately"-8,000 men`zknowing,tliatwho were-witnesses in this'case after learning,of their union tendencies.',;Though, it is unquestionably true that neither Krahling nor'Ojeskii did'perfectwork and that the respondent- hired somewhat less than one percent of itsemployees knowing they were members of a union and it retained in-its employa`few others-whom it knew favored unions, there are facts in this case which to-gether cleaily demonstrate the lack of merit in the respondent's claim that. itdischarged Krahling and Ojeski, because of their poor workmanship.Thus, the facts that Ojeski was complimented on his work 'by his superiors,that=there were-no.reports of reprimands given Ojeski which were prepared beforegiven a: job which his supervisor said he, the supervisor, did not know how todo, that he was given supervision of work as late as May 26, 1942, that he wasgiven a merited, individual raise twelve days before he was discharged, and thatat that time big supervisor told him' to keep up the good work, cast great doubtupon the sincerity of the respondent's claim that it discharged Ojeski becauseof poor workmanship. This doubt also attaches to the respondent's claim as toKrahling, since he,-too, was complimented on-his work, some of his jobs he com-pleted in shorter periods than the respondent estimated they would take,'also'was given a merited, individual raise and,by the testimony of the respondent'sown witnesses,he was a better workman-than-Ojeski. In!view of'these factsaiid'of the-further facts that Brenton knew, when'lie'discharged Krahling andOjeski, that Ojeski had on the very morning of their discharge obtained Krahling'sapplication for membership in the Union, that the suspension of serviceslips forthese-employees were prepared on the morning of their discharge, that Krahling'sforeman, on-notifying him- that Brinton wished to see him, specifically spoke ofKrahling's -union membership, and that Brinton's clerk; on bringing Ojeski the-same message,referred to Ojeski's' union activity, the 'undersigned finds that-the respondent discharged Krahling, and thereafter refused him reinstatement,because of his membership in the Union, and that it discharged Ojeski, and there-after refused him reinstatement, because of his membership in, and activityon behalf of, the Union. By thus 'discriminating in regard to the hire and tenureof employment of Krahling and Ojeski, the respondent discouraged membershipin the Union and - interfered with, restrained, and coerced its employees in-theexercise of the rights guarantej d in Section 7 of the Act.`The activities of the respondent set forth in Section III above, occurring in,connection with the operations, of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic,; and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow- of commerce.V.THE REMEDYSince it has been found that the respondent has engaged in unfair labor;practices, it,will be recommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.It has been found that the respondent has actively engaged in a campaign to'hinder and obstruct its employees in their right to self-organization and has-engaged in a, course'of conduct calculated to intimidate its employees in theexercise of the rights guaranteed them in Section '7 of the Act.- ' It will thereforebe recommended that the respondent cease and desist from such actions. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt has been found that the respondent discharged William J. Krahling, andthereafter refused to reinstate him,- because he joined the Union and that it dis-charged George Vincent Ojeski, and thereafter refused to reinstate, him, becausehe joined and assisted the Union and engaged in concerted activities for thepurpose of collective bargaining and other mutual aid and protection. It willtherefore be recommended that the respondent offer Krahling and Ojeskiimmedi-ate and full reinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges. It will befurther recommended that the respondent make Krahling and Ojeski whole forany loss of pay they may have suffered by reason of their discharges'by paymentto each of them of a sum equal to the amount which-,he would normally haveearned as wages from the date of his discharge to the date of his offer of rein-statement less his net earnings, if any, during such period.21Upon the basis of the foregoing facts, and upon the entire record in the case,the undersigned makes,the following:CONCLUSIONS OF LAW1.International Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America is a labor organization, within the meaning of Section(5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the respondent has engaged in andis engaging in unfair labor practices, within the meaning of Section 8 (1) ofthe Act..3.By* discriminating in regard to the hire and tenure of employment ofWilliam J. Krahling and George Vincent Ojeski, thereby. discouraging mem-bership in International Union, United Automobile, Aircraft and AgriculturalImplement, Workers of America, the respondent has engaged in unfair laborpractices, within the meaning of Section 8 (3) of-the Act.4The aforesaid labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, Glenn L. Martin-Nebraska Company,and its officers, agents, successors, and assigns, shall:1.Cease and desist from :-(a)Discouraging membership in International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, or any other labororganization of its employees by discharging_or refusing to reinstate any ofits employees, or in any other manner discriminating in regard to their -hireand tenure, of employment ;-(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right of self-organization, to form, join, or assist21)3y "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurredby an employee in connection with obtainingwork and working else-where than for the respondent, which would not have been incurred but for therespondent'sdiscriminationagainst him and the consequentnecessity of his seeking employment else-where.Seeutter of Crossett Lumber CompanyandUnitedBrotherhood of Carpentersand Joiners of America, Lumber and Sawmill Workers Union, Local2590, 8 N.L. R. B. 440.Monies received for work 'performed upon Federal, State, county, municipal, or otherwork-reliefprojects shall-be considered as earnings.SeeRepublic Steel Corporation v.X. L.R. B;, 311 U. S. 7. NTHE GLENNL.MARTIN-NEBRASKA COMPANY603labor organizations, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposes of col-lective bargaining or other mutual aid or protection as guaranteed in Section 7of the Act.2_Take, the -following affirmative action, which the undersigned, finds willeffectuate the policies of the Act :(a)full reinstatement to their former or-substantially equivalent positions withoutprejudice to their seniority and other rights and privileges and make themwhole for any loss of pay they may have suffered by reason of the respondent'sdiscrimination against them, by payment to each of them of a sum of money,equal to that which he normally would have earned as wages from the date of-his discharge to the date of the offer of reinstatement, less his net earnings 23during said period ;-(b)Post immediately in conspicuous places in its place of business in SarpyCounty, Nebraska, and maintain for a period of at least sixty (00) consecutivedays from the date of posting, notices to its employees stating : (1) that therespondent will not engage in conduct from which it is recommended that itcease and desist in paragraph 1 (a) and (b) of these recommendations; (2) thatthe respondent will take the affirmative action set forth in paragraph 2 (a) ofthese recommendations, and that its employees are free to remain or becomemembers of the International Union, United Automobile, Aircraft and Agri-cultural Implement Workers of America and that the respondent will not dis-criminate against any employee because of membership or activity in thatorganization ;---(c)Notify the Regional Director fdr the Seventeenth Region in writing withinten (10) days from the date of the receipt of this Intermediate Report whatsteps the respondent has taken to comply herewith.i It is also recommended that, unless on or' before ten (10) days from the.dateof the receipt of this Intermediate Report, the respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations, the'National Labor Relations Board issue an order requiring' 'it to take the actionaforesaid.-As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 14,.1942-any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article IIof said Rules-and Regulations, file with the Board, Shoreham Building, Wash-ington, D. C, an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he reliesupon, together with the original and four copies of a brief, in support thereof.As further provided in said Section 33, should any party desire permission toargue orally before the Board, request therefor must be made in writing, to theBoard within ten (10) days after the date of the order transferring the caseto the Board..CARLC.WHEATON,Trial Ewaminer.Dated November 9, 1942.22 See fooinote 21,supra." a